UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4480


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD EARL BULLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00408-TDS-1)


Submitted:   November 24, 2014            Decided:   December 4, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greg Davis, Assistant
Federal Public Defender, Winston-Salem, North Carolina, for
Appellant.    Ripley Rand, United States Attorney, Stephen T.
Inman, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald           Earl    Bullock       appeals       his    sentence      after

pleading    guilty        to    possession          of    a    firearm   by   a   felon   in

violation      of    18   U.S.C.        §§ 922(g)(1),           924(a)(2)     (2012).     On

appeal,    Bullock        contends       that       his       sentence   is   unreasonable

because it is greater than necessary to accomplish the goals of

18 U.S.C. § 3553(a) (2012).               We affirm.

            We review a criminal sentence for reasonableness using

an abuse of discretion standard.                     United States v. McManus, 734
F.3d 315, 317 (4th Cir. 2013) (citing Gall v. United States, 552
U.S. 38, 51 (2007)).                  Because Bullock does not point out any

procedural improprieties in his sentence, we limit our review to

its substantive reasonableness.                     See United States v. Wallace,

515 F.3d 327, 333-34 (4th Cir. 2008).                            We presume a sentence

within    or    below      a    properly        calculated         Guidelines     range   is

substantively reasonable.                United States v. Susi, 674 F.3d 278,

289 (4th Cir. 2012).              The presumption can only be rebutted by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.                    United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

            We have reviewed the record and Bullock’s arguments,

and we conclude that his sentence is substantively reasonable.

“[D]istrict         courts       have     extremely            broad     discretion     when

determining the weight to be given [to] each of the § 3553(a)

                                                2
factors.”     United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).     The district court correctly calculated that Bullock’s

Guidelines range was 57 to 71 months and reasonably determined

that   a   63-month     sentence     in    the    middle      of    the    range     was

appropriate     in    this   case   in    light   of    his    arguments       and   the

§ 3553(a) factors.       Based on a totality of the circumstances, we

conclude that the district court did not abuse its discretion,

and we accord deference to its sentencing decisions.                       See United

States v. Rivera-Santana, 668 F.3d 95, 106 (4th Cir. 2012).

            Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument      because    the       facts   and   legal

contentions     are    adequately    presented     in    the       materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          3